Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 1 of 45

 

FA2021CV00326 03/05/2021 10:13:17 pr Entrada Num. 2 Pagina 1 de 2

ESTADO LIBRE ASOCIADO DE PUERTO RICO
TRIBUNAL DE PRIMERA INSTANCIA
SALA SUPERIOR DE FAJARDO

FAUSTINO XAVIER .
BETANCOURT COLON CIVIL NUM:
Parte Demandante FA2021CV00326
v.
ARCOS DORADOS PUERTO
RICO, LLC, FULANOS DE SOBRE:
TAL 1-100 PETICION DE ORDEN
Parte Demandada Oh

 

 

EMPLAZAMIENTO

ESTADOS UNIDOS DE AMERICA, SS
EL PRESIDENTE DE LOS ESTADOS UNIDOS
EL ESTADO LIBRE ASOCIADO DE PUERTO RICO

A:

ARCOS DORADOS PUERTO RICO, LLC.

DIRECCION: MONTEHIEDRA OFFICE CENTER, 9615 LOS ROMEROS AVE., STE. 504
SAN JUAN, PR 00926-7031 ‘
18.335757759 137156, -66.06834234373078

TELEFONO: +17872872300

SERVIDOR AUTORIZADO PARA RECIBIR EMPLAZAMIENTO: Carlos Hernandez Artigas

POR LA PRESENTE se le emplaza para que presente al tribunal su alegacién responsiva dentro
de los 30 dias de haber sido diligenciado este emplazamiento, excluyéndose el dia del
diligenciamiento. Usted deberd presentar su alegacién responsiva a través del Sistema Unificado
de Manejo y Administracion de Casos (SUMAC), al cual puede acceder utilizando Ia siguiente
direccién electrénica: https://unired.ramajudicial.pr, salvo que se represente por derecho propio,
en cuyo caso deberd presentar su alegacién responsiva en la secretaria del tribunal. Si usted deja
de presentar su alegacion responsiva dentro del referido termino, el tribunal podra dictar sentencia
en rebeldia en su contra y conceder el remedio solicitado en la demanda, o cualquier otro, si el
tribunal, en el ejercicio de su sana discrecion, lo entiende procedente.

Nombre del Abogado: JOSE CARLOS VELEZ COLON (RUA: 18913)
Direccién: 421 AVE MUNOZ RIVERA, APT #1009, SAN JUAN,
PUERTO RICO, 00918-4015
Tel: 7875999003
Correo Electrénico: JVELEZ@VELEZLA WGROUP.COM

Expedido bajo mi firma y sello del Tribunal, el de " 3 202k de
Wand

__.-_...Bestekle Repl wee
Nombre’de ‘de Ta)

Secretario(a) Region
Zulma |. Rivera Vesey
_ Secretaria Auxiliar |

» Nombre y Firma ‘del (de Ta)
beretario(a) Auxiliar del Tribunal

  
 
   
  

 
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 2 of 45

    

FA2021CV00326 03/05/2021 10:13:17 pm Entrada Num. 2 Pagina 2 de 2

PRUEBA DEL DILIGENCIAMIENTO
NUM.: DE CASO: FA2021CV00326
FAUSTINO XAVIER BETANCOURT V- ARCOS DORADOS PUERTO RICO, LLC.

e fF
Yo, Ceesices Deaaz WAalavE declaro tener capacidad legal
conforme a la Regla 4.3 de las Reglas de Procedimiento Civil de Puerto Rico, y certifico bajo mi
firma y juramento que el diligenciamiento del EMPLAZAMIENTO y PETICION (en adelante,
"DEMANDA") en el caso de referencia fuc realizado por mi persona de la manera en que se
indica mas abajo:

1. FECHA y hora del diligenciamiento: dunn Ny D0d- ( 3 : jaPu

2. LUGAR o DIRECCION de la entrega del ees y copia de la Demanda de

manera conjunta: Ka ariel CAlve, OCA, Cg Conn aClf~
Los NEVE s ANG. She TOU San. duan
3. MODO O Oe DE ENTREGA Entregué copia del Emplazamiento y copia de la
Demanda de manera conjunta y personalmente a la persona indicada abajo, quien asegur6
estar autorizado a recibir emplazamientos a nombre de !a persona que consta al dorso
conforme a la Regla 4.4 de las Reglas de Procedimiento Civil de Puerto Rico.

 

4. EL_NOMBRE DE _LA_ PERSONA Aaa | QUE _RECIBIO ly
EMPLAZAMIENTO Y DEMANDA ES: {-}/} Qe’ 1 Coney”
PENS, CASON 2a.doc. lean Gont Dyucsd °
Tec eorpln Lp cdauaaacle

5, fitvidlbty piniGhRciante: Vas Ya Ges

EH REAR ROSE SE RRR IR AR RRR ERR KAR AR RK RHR RRR IIR RK

DECLARACION DEL DILIGENCIANTE
(ANTE LA SECRETARIA DEL TRIBUNAL)

Declaro bajo pena de perjurio, conforme a las leyes del Estado Libre Asociado de Puerto Rico,
que la informacion arriba provista en el diligenciamiento del emplazamiento es verdadera y

 

correcta.
Y PARA QUE ASI CONSTE, suscribo la presente en , Puerto Rico,
hoy dia ss de del afio 2021.

FIRMA DEL EMPLAZADOR
Jurado y suscrito ante mi por de las circunstancias

 

personales arriba mencionadas, a quien, por no conocer personalmente, doy fe de haber
identificado mediante la siguiente identificacion personal:

 

En __ , Puerto Rico hoy de de 2021.

 

FUNCIONARIO AUTORIZADO

 
Case 3:21-cv-01311 Document1-1 Filed 07/02/21 Page 3 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 1 de 30

ESTADO LIBRE ASOCIADO DE PUERTO RICO
TRIBUNAL DE PRIMERA INSTANCIA
SALA SUPERIOR DE FAJARDO

FAUSTINO XAVIER ;
BETANCOURT COLON CIVIL NUM:
Parte Peticionaria

Vv.
SOBRE:
ARCOS DORADOS PUERTO PETICION DE ORDEN
RICO, LLC, FULANOS DE
TAL 1-100

Parte Peticionada

 

 

PETICION DE ORDEN DE INTERDICTO PERMANENTE
(No se incluye solicitud de Interdicto Preliminar)

AL HONORABLE TRIBUNAL:

Comparece la parte peticionaria, Faustino Xavier Betancourt Colén (en
adelante, "Parte Peticionaria” o “Betancourt Colén”), a través de la representacion
legal que suscribe, y solicita dafios y un interdicto permanente debido al
incumplimiento de ARCOS DORADOS PUERTO RICO, LLC d/b/a McDonald’s y
FULANOS DE TAL 1-100 (en adelante, nos referidos a estos de manera conjunta
como "Parte Demandada") con las disposiciones del Titulo II] de la ley federal
conocida como American with Disabilities Act, 42 U.S.C. § 12181 et seq y la
reglamentacion que implementa el estatuto 28 C.F.R. § 36.302(c). (En adelante nos
referimos al estatuto federal y su reglamentacion como “Ley ADA”), asi como otros
remedios al amparo de la Seccién 504 del Rehabilitacion Act, 29 U.S.C. § 794 por
razon de discriminar en contra de una persona con impedimentos que estaba

acompafiada de un animal de servicio.
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 4 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 2 de 30

EL LUGAR DE ACOMOMO PUBLICO EN CUESTION
I. El discrimen ocurre y ocurrié en el restaurante McDonald’s ubicado en
Luquillo, 00773, Puerto Rico (Coordenadas aproximadas: 18.37711841952495, -
65.7199462122341) (en adelante, nos referiremos a este lugar como “la Propiedad"
o “McDonald's de Carolina” o “el lugar de acomodo”).
NECESIDAD DE LA ACCION
2. Esta Peticién de interdicto permanente es necesaria por lo siguiente:
a) La Parte Peticionada no procuré la eliminaci6n de barreras arquitectdnicas,
b) La Parte Peticionada mantiene en el lugar de acomodo ptblico barreras
arquitecténicas en violacién de la ADA y a las Guias de Disefio Accesible
promulgadas por el Departamento de Justicia de los Estados Unidos, las
cuales puede ser accedidas a través del siguiente enlace oficial:
https://vww.ada. gow/2010ADAstandards index.htm
c) La Parte Peticionaria visit6 el lugar de acomodo pablico y alli encontro
personalmente barreras arquitectonicas que se relacionan con su
discapacidad;

d) La Parte Peticionaria se (1) encuentra en inminente riesgo de encontrar
las barreras arquitect6nicas o (ii) seria futil regresar al lugar de
acomodo ptiblico en este momento ya que constituiria un riesgo a la
seguridad personal de la Parte Peticionaria o equivaldria a someterse a
una condicién o situacién desagradable, humillante y discriminatoria;

e) La parte peticionaria tiene Ja intencién presente de poder disfrutar los
bienes, privilegios, servicios que estan disponibles en el lugar de
acomodo publico una vez las barreras arquitecténicas sean removidas
en su totalidad. Sin embargo, la Parte Peticionaria se reserva el derecho
de regresar al lugar de acomodo publico en cualquier momento antes

de que se remuevan las barreras arquitectonicas, aunque ello represente
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 5 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 3 de 30

someterse a condiciones peligrosas o discriminatorias, con el fin de
buscar, identificar y denunciar el discrimen.
LA PARTE PETICIONARIA

3. La Parte Peticionaria es una persona que sufre de una discapacidad fisica o
mental que limita sustancialmente varias de sus actividades cotidianas principales.
La disecapacidad fisica es: insuficiencia cardiaca (congestive heart failure, 20% heart
function), hidrocefalia, anormalidades del pie, obesidad. Estas condiciones 0
“impairments” limitan sustancialmente al sefior Betancourt Colon, dicha
discapacidad fisica limita sustancialmente (en comparacién con la mayoria de la
poblacién) al menos una de las siguientes actividades principales cotidianas o del
diario vivir: cuidarse a si mismo, realizar tareas manuales, ver, oir, comer, dormir,
caminar, estar de pie, , levantar objetos, inclinarse, hablar, respirar, aprender, leer,
concentrarse, pensar, comunicarse, trabajar y otras que enciclopedias, diccionarios
y tratados médicos autoritativos han relacionado con la discapacidad antes
mencionada. De igual manera, el sefior Faustino Xavier Betancourt Coldn tiene un
extenso historial médico sobre estas condiciones. La direccién postal y fisica de la
Parte Peticionaria es: RES Los Lirios, 11 Calle Teresa Jornet, BLDG 12, APT 34,
San Juan, PR 00926-7563. Su numero de teléfono es: (787) 348-7280. Fax.: No
tiene.
4. La parte Peticionaria tiene un "disability", segun definido por la Ley ADA. 42
ULS.C. § 12102(1)(A).
5. Como se menciono, El Departamento de Transportacién y Obras Puiblicas del
Gobierno de Puerto Rico (DTOP) ha expedido para beneficio de la Parte Peticionaria
un rotulo removible de personas con impedimento fisico, de modo que la Parte
Peticionaria pueda utilizar el rétulo para estacionarse en estacionamientos
identificados como accesibles o "de impedido". El rotulo removible no tiene que ser

utilizado en un vehiculo especifico ni tiene que ser utilizado en un vehiculo de motor
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 6 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 4 de 30

inscrito a favor de la parte Peticionaria. La Parte Peticionaria tiene derecho a utilizar
el rétulo removible expedido por DTOP en cualquier vehiculo, ya sea uno propio,
un familiar, un amigo o un vehiculo que haya abordado de manera incidental. La
Parte Peticionaria tiene derecho legal a utilizar estaclonamientos designados como
accesibles o "de impedidos" en esta jurisdiccién sin importar el vehiculo de motor
en el que se encuentre abordo.
LA PARTE PETICIONADA

6. La Parte Peticionada est4 integrada por las siguientes personas naturales o
juridicas:

i. ARCOS DORADOS PUERTO RICO LLC., una persona juridica que
es titular, arcendadora, arrendataria u operadora de la Propiedad que se
identifica en el primer parrafo de esta alegacion.

ii. Fulanos de Tal 1-100. Estas personas naturales o juridicas desconocidas
son titulares, arrendadores, arrendatarios y operadores de Ja Propiedad
que se identifica en el primer parrafo de esta peticion. Ya que la
identidad de estos se desconoce en estos momentos, se enmendaré la
Peticién a los fines de acumularlos a este procedimiento civil. En esta
Peticién, el término "Parte Peticionaria” incluye también a todos los
peticionados desconocidos identificados con el nombre ficticio "Fulano
de Tal 1-100".

JURISDICCION Y COMPETENCIA
9. De este procedimiento civil ser en removido al Tribunal de Distrito de los
Estados Unidos, se invocada jurisdiccion sobre la materia de conformidad con 28
U.S.C. §§ 1331 y 1343 (a)(3) y (a\(4) por violaciones de la ADA.
10. El Tribunal de Primera Instancia tiene jurisdiccién original para dilucidar
controversias que surgen al amparo del Titulo III de la American with Disabilities

Act y la Rehabilitation Act.
ae

Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 7 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Nim. 1 Pagina 5 de 30

11. Esta accion civil ha sido presentada ante el foro judicial que ostenta la
competencia toda vez que la Propiedad en controversia estd ubicada en esta region
judicial.

HECHOS
12. La Propiedad es un lugar de acomodo piblico segiin definido por la Ley ADA,
42 U.S.C. 12181(7) y es un lugar abierto al ptiblico y cuya operacién afecta el
comercio. La Propiedad no es residencial, no es un club privado ni es una iglesia.
13. La Parte Peticionaria es residente de Puerto Rico. Su direccién es: RES Los
Lirios, 11 Calle Teresa Jornet, Edificio 12, Apartamento 34, San Juan (Cupey),
Puerto Rico. Su ntmero de teléfono es: (787) 348-7280.
14. La parte peticionaria visito la Propiedad para eso del 24 de abril de 2021 y
encontré barreras que interfirieron con la capacidad de la Parte Peticionaria para usar
y disfrutar los bienes, servicios, privilegios y acomodos ofrecidos en la Propiedad.
15. Ademas, y de manera totalmente independiente a lo anterior, la Parte
Peticionaria invoca legitimacion como persona que tiene la intenci6n de regresar a
la Propiedad con el propésito expreso de buscar e identificar barreras arquitectonicas
que haya en la Propiedad en el futuro. El fin de la bisqueda e identificacion de las
barreras arquitecténicas seré con el fin de: (1) demunciar barreras adicionales que se
encuentren en el futuro; (2) verificar el cumplimiento o no cumplimiento de
cualquier orden que dicte este tribunal sobre eliminacin de barreras arquitectonicas.
Se alega afirmativamente la existencia de legitimacion activa como tester de
derechos civiles, segtin alegado en este parrafo, conforme a la norma vinculante en
esta jurisdiccién establecida en Suarez-Torres v. Panaderia y Reposteria Espafia
Inc., No. 18-1618 (Ist Cir. Feb. 17, 2021), donde se establecié que no es necesario
que una persona con discapacidades sea un "cliente bona fide" del lugar de acomodo
publico para tener standing para reclamar derechos bajo ADA. Un fesier de derechos

civiles es una persona que tiene la intencién especifica de buscar, identificar y
Case 3:21-cv-01311 Document1-1 Filed 07/02/21 Page 8 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 6 de 30

denunciar el discrimen, aunque ello represente someterse al discrimen o a
condiciones poco seguras. En Suarez-Torres v. Panaderia y Reposteria Espafia, Inc.
el Primer Circuito establecié inequivocamente la existencia de legitimacion activa
de fester al determinar:
Panaderia Espafia contends that, as testers, appellants are unable to establish
an injury because their only motivation in visiting the bakery was to detect
ADA violations.
We have not previously addressed the impact of a plaintiff's status as a "tester"
on her ability to establish standing under the ADA. However, the circuits that
have considered this issue have uniformly concluded that an individual's
“taster” status does not defeat standing. As the Eleventh Circuit explained in
Houston v. Marod Supermarkets, Inc., the ADA guarantees the right of any
individual to be free from "disability discrimimation in the enjoyment of
[public places of accommodation] regardless of [the individual's] motive for
visiting the facility." 733 F.3d at 1332. Congress did not limit the protections
of the ADA to "clients or customers" or otherwise impose a bona fide visitor
requirement. Id. at 1332-34 (contrasting 42 U.S.C. §§ 3604(a), and
12182(b)(1)(A)(iv), which do contain such requirements). Hence, such
limitations should not be read into the ADA. Id. We agree with this analysis.
Accordingly, we conclude that appellants’ status as testers does not defeat
standing.
Suarez-Torres v. Panaderia y Reposteria Espafia, Inc., No. 18-1618 (Ist Cir. Feb. 17,
2021) (citas internas omitidas) (énfasis nuestro).
16. Ensu capacidad de cliente bona fide, la Parte Peticionaria se ha sentido, y se
siente hoy en dia, disuadida o desalentada de visitar la Propiedad porque tiene
conocimiento de las barreras ilegales que limitan e interfieren con su acceso a la
Propiedad. La Parte Peticionaria sabe que seria inutil enfrentar estas barreras porque
enfrentarlas equivale a someterse a una situacién humillante, discriminatoria y
peligrosa. Todas barreras aqui descritas estan directamente relacionadas con la
discapacidad de la Parte Peticionaria e interfieren su completo y acceso igual acceso.
No obstante, a pesar de sentirse disuadida, tiene la intencidn de regresar para buscar,
identificar y denunciar el discrimen que existe en esa Propiedad.

17. A base de sus observaciones personales, y a base de su experiencia como

persona con limitaciones que ha visto cientos de lugares accesibles y no accesibles
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 9 of 45

FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 7 de 30

a través de su vida, la Parte Peticionaria alega afirmativamente que existen las

siguientes barreras arquitecténicas de disefio en la Propiedad relacionadas a su

discapacidad y sus limitaciones de movilidad:

b)

c)

d)

Acceso Desde Afuera de la Propiedad:

Estacionamiento, Ruta de Acceso y Entrada
En cuanto a la ruta de acceso, no hay una ruta de acceso desde los
estacionamientos o la acera hasta una entrada accesible sin escaleras. ADAAG
1991 § 4.3: ADAAG 2010 § 206.2.1. Posibles soluciones: afiadir una rampa,
modificar para que la gradacién de la pendiente sea 1:20; afiadir una
plataforma de elevacion ("lifter").
En cuanto a estacionamientos, no hay el nimero requerido de
estacionamientos accesibles. ADAAG 1991 § 4.1.2; ADAAG 2010 § 208.2.
Posibles soluciones: reconfigurar el estacionamiento mediante la utilizacion
de pintura.
El estacionamiento no recibe un mantenimiento adecuado para que se
mantenga en "condici6n operable" en violacion a 28 C.F.R. § 36.21 1(a). Por
ejemplo, el mantenimiento del area de estacionamiento ha sido pobre,
inconsistente y en incumplimiento con la reglamentacion aplicable.
En cuanto a estacionamientos, no se cumple el requisito de que al menos un
estacionamiento que cumpla con las especificaciones técnicas y dimensiones
de la categoria "van"! ADAAG 1991 § 4.1.2 (b); ADAAG 2010 §
208.2. Tampoco se cumple con el requisito de que una sexta parte de los
estacionamientos accesibles tengan las dimensiones de categoria "van". Id.

Posibles soluciones: reconfigurar el estacionamiento mediante la utilizacion

‘La ADAAG ni la Jegislacién estatal requiere que una persona con discapacidades tenga una van
0 camioneta para estacionarse en dichos estacionamientos clasificados por la ADAAG como
"Van". Tiene que haber, y se tiene derecho a utilizar, todos los estacionamientos accesibles que
requiere la ADAAG.
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 10 of 45

e)

8)

h)

D

k)

FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 8 de 30

de pintura.

La configuracién y dimensiones de los estacionamientos accesibles es
sustancialmente inconsistente con lo requisitos de reglamentacion aplicable.
ADAAG 2010 § 502.2, 502.3. Posibles soluciones: reconfigurar el
estacionamiento mediante la utilizacion de pintura.

La configuracién y dimensiones de los espacios adyacentes a los
estacionamientos es sustancialmente inconsistente con los requisitos de la
reglamentacion aplicable. ADAAG 2010 § 502.2, 502.3., 503.3.3. Posibles
soluciones: reconfigurar el estacionamiento mediante la utilizacion de pintura.
Los espacios adyacentes a los estacionamientos no conectan con una ruta
accesible. ADAAG 2010 § 502.3. Posibles soluciones: reconfigurar los
estacionamientos de forma tal que el pasillo accesible (access aisle) conecte
con la ruta accesible.

Los estacionamientos no estan identificados con el simbolo internacional de
accesibilidad. ADAAG 2010 § 502.3. Posibles soluciones: colocar toda la
rotulacion reglamentaria en todos los estacionamientos accesibles. La
rotulacién debe ser a la altura y en la posiciOn requerida por la reglamentacion.
El posicionamiento de la rotulacién de los estacionamientos es
sustancialmente inconsistente con la reglamentacién aplicable. ADAAG 2010
§ 502.6. Posibles soluciones: colocar rotulacién a la altura y en la posici6n
requerida por la reglamentaci6n.

Ninglin estacionamiento tiene la rotulacion de "van" requerida por la
reglamentacion aplicable. ADAAG 2010 § 502.6. Posibles soluciones:
colocar la rotulacion en todos los estacionamientos accesibles y a la altura y
en la posicién requerida por la reglamentacién.

Los estacionamientos accesibles no estan ubicados en la ruta accesible mas

cercana a la entrada accesible. ADAAG 2010 § 502.6. Posible solucion:
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 11 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 9 de 30

reconfigurar los estacionamientos.

) La ruta de acceso hacia la entrada accesible desde los estacionamientos no
tiene 36" pulgadas de ancho. ADAAG 2010 § 403.5.1. Posibles soluciones:
remover objetos que reducen el espacio; ampliar el ancho de la ruta de acceso.

m) En la ruta de acceso hacia la entrada accesible hay rampas cuya pendiente es
muy inclinada de manera sustancialmente inconsistente con la reglamentacion
aplicable. ADAAG 1991 §§ 4.8.1, 4.8.2; ADAAG 2010 §§ 403.3 (cross
slope" y "running slope"). Posible solucién: reconfigurar para que la pendiente
sea 1:20.

n) La entrada no cumple con los requisitos de la reglamentacién aplicable. En
cuanto a las entradas que no son accesibles, estas no tienen letreros que
indiquen la ubicacién de la entrada accesible. ADAAG 2010 § 216.6 Hay
entradas accesibles y no accesibles, pero las entradas accesibles no tienen el
simbolo internacional de impedido identificandolas. ADAAG 2010 § 216.6.
Posibles soluciones: hacer todas las entradas accesibles y/o colocar la
rotulacion requerida por la reglamentacién aplicable.

Acceso Adentro de la Propiedad: Acceso a Bienes y Servicios

0) Existe una fila de pago y mostrador ("checkout aisle") pero las dimensiones y
espacios son sustancialmente inconsistentes con la reglamentacion aplicable.
ADAAG 2010 § 7.3; ADAAG 2010 §§ 904.3.1 (pasillo de pago de 36"),
904.3.2 (superficie no mas alta de 38"), 216.11 (hay mas de un pasillo de pago,
pero no hay un pasillo rotulado con el simbolo de accesibilidad internacional).
Posibles soluciones: ampliar el ancho del pasillo y modificar el tamafio del
mostrador de pago.

p) Hay mostradores de ventas y servicios, pero la configuracion y dimensiones
son sustancialmente inconsistentes con la reglamentaci6n aplicable. ADAAG

1991 § 7.2 ADAAG 2010 §§ 904.3.1 (requiriendo que haya una porcion del
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 12 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 10 de 30

mostrador que sea 36" de alto por 36" de ancho), 904.4 (requiriendo que la
parte accesible del counter sea de la misma profundidad que la parte no
accesible), 904.4, 904.1 (requiriendo un espacio minimo para acercamiento
paralelo u horizontal al mostrador), 306.2.2, 306.2.4, 306.3.1 (requiriendo un
espacio debajo del mostrador cuando el disefio del mostrador es para
acercamiento frontal). Posibles soluciones: bajar una seccion del mostrador,
ampliar una seccién del mostrador, remplazar el mostrador, ampliar la
profundidad del mostrador, reconfigurar espacios para permitir acercamiento
paralelo o frontal, reconfigurar mostrador para dar el espacio requerido debajo
del mostrador en casos de disefio para acercamiento frontal.

q) Hay mostradores donde se espera que la persona aleance por iniciativa propia
(self-service) materiales, objetos o bienes que estan disponibles para todas las
personas, pero esos materiales, objetos o bienes estan fuera de alcance ya que
estan ubicados a mas de 48" del suelo y el mostrador es sustancialmente
incompatible con los requisitos de la reglamentacién aplicable. ADAAG 2010
§§ 904.5.1, 308.3.1, 308.3.1, 308.3.2, 308.2.1, 904.5.1, 9045.1, 904.5.2.
Posibles soluciones: colocar los objetos en otro lugar, sustituir el mostrador o
bajar la altura del mostrador.

Acceso a Bafio de la Propiedad

r) Los bafios que no son accesibles carecen de la rotulacién que exige la
reglamentacion aplicable. ADAAG 2010 §216.8, 2062.4. — Posibles
soluciones: colocar la rotulacién a la altura y en el posicionamiento correcto.
Nétese que la rotulacién debe cumplir ademas con los requisitos para que sea
accesible a las personas con discapacidades visuales.

s) Se provee un baifo para una persona a fa vez, y la puerta abre hacia adentro
del cuarto, pero el 4rea adyacente al inodoro no tiene el espacio de 30" x 48"

adyacente a la puerta. ADAAG 2010 § 603.2.3.  Posibles soluciones:

10
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 13 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 11 de 30

modificar la puerta para que abra hacia afuera (si ello puede hacerse sin violar
otras reglamentaciones); ampliar el espacio interior del bafio, reposicionar los
objetos del bafio; reconfigurar el bafio para proveer el maximo espacio
posible.

t) En cuanto al lavamanos, el espacio alrededor del lavamanos es
sustancialmente inconsistente con la reglamentacién aplicable. ADAAG 2010
§ 606.2. Posibles soluciones: ampliar el espacio alrededor del lavamanos,
reubicar objetos que se pueden mover.

u) En cuanto al Javamanos, el espacio debajo del lavamanos es sustancialmente
inconsistente con la reglamentacién aplicable. ADAAG 2010 § 306.2.
Posibles soluciones: hacer espacio debajo del lavamanos; reposicionar el
lavamanos: cambiar el lavamanos a uno accesible.

v) En cuanto al dispensador de jabon, el posicionamiento y altura de este
incumple sustancialmente con la reglamentacion aplicable. ADAAG 2010 §§
308.2.2, 308.2. Posibles soluciones: reubicar el dispensador de jabon.

w) — En cuanto al area del inodoro, el espacio provisto alrededor del inodoro es
sustancialmente inconsistente con la reglamentacion aplicable. ADAAG 1991
§ 4.22: ADAAG 2010 § 604.3.1, 604.8.1.1. Posibles soluciones: ampliar el
bafio; mover objetos para ampliar espacio).

x) En cuanto al 4rea del inodoro, la altura del inodoro medida desde la superficie
es sustancialmente inconsistente con la reglamentacién aplicable. ADAAG
2010 § 604.4. Posibles soluciones: ajustar la altura del inodoro; reemplazar el
inodoro.

y) En cuanto al area del inodoro, la configuracion existente en la pared al lado y
deiras del inodoro es sustancialmente inconsistente con la reglamentacion
aplicable. ADAAG 2010 §§ 604.5.1, 609.4., 609.3, 604.5.2, 609.4, 609.6.

Z) En cuanto al inodoro, la configuracién del control para la descarga del inodoro

41
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 14 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 12 de 30

es sustancialmente inconsistente con la reglamentacion aplicable. ADAAG
2010 § 604.6 (altura del elemento que activa la descarga), 604.6 (ubicacién
del contro! de descarga). Posibles soluciones: reubicar el elemento que activa
la descarga (flush control).

aa) En cuanto al area del inodoro, el posicionamiento del dispensador de papel
de inodoro, asi como el papel de inodoro, es sustancialmente inconsistente
con la reglamentacién aplicable. ADAAG 2010 §§ 604.7, 604.7, 604.7.
Posibles soluciones: reconfigurar la posicién del dispensador de papel y papel.

bb) En cuanto a los pasamanos alrededor del inodoro, tanto al lado ("side grab
bar") como detras ("rear grab bar") del modoro, la configuraciOn existente en
la pared al lado y detras del inodoro es sustancialmente inconsistente con la
reglamentaci6n aplicable a los pasamanos. ADAAG 2010 §§ 604.5.1, 609.4.,
609.3, 604.5.2, 609.4, 609.6. Posibles soluciones: colocar y posicionar

pasamanos de manera consistente con la reglamentacion citada.

18. Durante su visita a la Propiedad, el sefior Faustino Xavier Betancourt Colon
tomo varias fotografias que ilustran las deplorables condiciones del
establecimiento. Las mismas se incorporan como ANEJO A y se hacen formar
parte de esta demanda.

9. La parte peticionaria por medio de su apoderado judicial realizo una
investigacién para dilucidar de manera clara y objetiva la perspectiva de esta linea
de restaurantes, respecto de la obediencia del acceso de las personas en condicion de
discapacidad; logrando evidenciar claramente que la mayoria de las Propiedades
violan la ley Federal e incumplen las condiciones minimas de acceso para
discapacitados, para lo cual me permito aportar la evidencia fotografica en el
documento titulado ANEJO B.

10. Las barreras identificadas en el parrafo anterior son solo aquellas que la Parte

12
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 15 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 13 de 30

Peticionaria conoce personalmente a base de su experiencia y sentido comuin como
persona con discapacidades, no a base de pruebas cientificas o periciales. La
totalidad de las barreras existentes en la Propiedad, incluyendo las encontradas y
otras no descubiertas al momento, son la causa del dafio legal de la Parte
Peticionaria, es decir, la falta de acceso completo, libre y espontaneo a la Propiedad.
Por esto, es la intencion de la Parte Peticionaria utilizar los mecanismos de
descubrimiento de prueba para buscar, identificar y sefialar todas aquellas barreras
arquitecténicas relacionadas con la discapacidad de la Parte Peticionaria para que el
acceso a la Propiedad sea completo ¢ igualitario. Luego de identificadas las barreras,
la Parte Peticionaria se propone solicitar al tribunal enmendar las alegaciones para
conformar las mismas a la prueba descubierta sobre violaciones a la ADAAG ahora
desconocidas.

11. La Parte Peticionaria se ha visto desalentada, y al presente se siente
desalentada, de visitar la Propiedad porque la Parte Peticionaria sabe que los bienes,
servicios, acomodos, privilegios, ventajas y facilidades de la Propiedad no puede ser
accedidas sin que la Parte Peticionaria se someta nuevamente al discrimen. La Parte
Peticionaria conoce los bienes y servicios ofrecidos en la Propiedad, y regresaré a la
Propiedad una vez que se eliminan las barreras.

12. Los peticionados sabian, o debian saber, que la Propiedad era y es inaccesible;
que las condiciones la Propiedad violan fa ley federal e interfieren (0 niegan) el
acceso a los discapacitados. Ademas, los peticionados tienen los recursos financieros
para eliminar estas barreras de la Propiedad (sin mucha dificultad 0 gasto), y hacer
que la Propiedad sea accesible para la Parte Peticionaria. Hasta la fecha, sin
embargo, la Parte Peticionada se niega a eliminar esas barreras.

13. La Parte Peticionada ha poseido y disfrutado de suficiente control y autoridad
para modificar la Propiedad para eliminar barreras y cumplir con la reglamentacion

federal aplicable. La Parte Peticionada no ha eliminado tales barreras y no ha

13
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 16 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 14 de 30

modificado la Propiedad para cumplir con los esténdares de accesibilidad
aplicables. La Parte Peticionada, de manera intencional, ha mantenido la Propiedad
en su estado actual y se ha abstenido intencionalmente de alterar la Propiedad para
que cumpla con los estandares de accesibilidad.

14. La Parte Peticionaria alega afirmativamente que la presencia continua de
barreras en la Propiedad es tan obvia y abierta que establece la intencion
discriminatoria de la Parte Peticionada. La naturaleza de las desviaciones a los
estandares federales no sugiere incumplimiento con la reglamentaci6n debido a mera
negligencia o un error humano. El incumplimiento existente es tan sustancial que es
obvio para un observador casual de inteligencia promedio que no tiene pericia en los
estandares de disefio accesible o que no tiene experiencia con barreras
arquitectonicas por no tener una discapacidad. Es a base de esto que la Parte
Peticionaria cree, y por tanto alega afirmativamente, que la intenciOn discriminatoria
incluye la negativa consciente y ponderada de no adherirse a normas de construccién
relevantes; el menosprecio hacia los planos de construccién y permisos emitidos
para la Propiedad; la decision concienzuda de mantener el disefio arquitectonico (tal
como existe actualmente) en la Propiedad; la decisién de no eliminar las barreras
arquitectonicas mantenerla en estado de incumplimiento motivado por fines de
lucro. Se alega afirmativamente que la Parte Peticionada ha querido mantener una
competencia desleal con sus competidores al no invertir dinero en cumplir con el
mandato federal a pesar de que sus competidores si tienen que invertir en
cumplimiento, lo que afecta a otros actores econdémicos. Las barreras
arquitectonicas en la Propiedad no son interrupciones aisladas (o temporales) de
acceso por mantenimiento o reparaciones.

15. Basado en el incumplimiento histérico de Ja Parte Peticionada con la
ADAAG, la Parte Peticionaria cree, y por lo tanto alega, que la Parte Peticionada no

tiene politicas, procedimientos 0 documentos internos en relacién a esfuerzos de

14
&

Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 17 of 45

FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 15 de 30

cumplimiento de ADA en la Propiedad.

PRIMERA CAUSA DE ACCION
American with Disabilities Act de 1990

16. La Parte Peticionaria incorpora las alegaciones contenidas en los parrafos
anteriores.

17. El Titulo III de la ley ADA dispone esencialmente que ningtn individuo sera
tratado de manera desigual por raz6n de discapacidad en el pleno y equitativo
disfrute (o uso) de bienes, servicios, instalaciones, privilegios y acomodos ofrecidos
por cualquier persona ya sea titular, arrendador, arrendatario u operador de un lugar
de acomodo piblico. 42 U.S.C. § 12182 (a).

18. La Parte Peticionada discriminé contra la Parte Peticionaria al negarle un
disfrute y acceso pleno e igual a los bienes, servicios, privilegios y acomodos de la
Propiedad durante cada visita y cada ocasién en que la Parte Peticionaria decidié no
visitar el lugar.

19. La Ley ADA establece diferentes estandares dependiendo de cuando se
construyé la estructura fisica y si la instalacion ha sido alterada desde el 26 de enero
de 1992. 28 CFR &§ 36.401, 36.402. Las propiedades "existentes" antes del 26 de
enero de 1992 tienen que eliminar las barreras de acceso de las personas con
discapacidades cuando la eliminacién sea "facilmente alcanzable".42 U.S.C. §
12182 (b) (2) (A) (iv); 28 CFR § 36.304. Estructuras disefiadas y construidas para
ser ocupadas por primera vez después del 26 de enero de 1993 deben ser accesibles
para personas con discapacidades a menos que la entidad pueda demostrar que es
“estructuralmente poco practico". 42 USC § 12183 (a). Finalmente, las alteraciones
posteriores al 26 de enero, 1992 debe hacerse para garantizar que, en la "maxima
extension posible”, las porciones alteradas de las instalaciones sean accesibles. 28

CER § 36.402 (a) (1).

a5
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 18 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 16 de 30

20. Los estandares de disefio, ADAAG, se publicaron por primera vez en 1991 y
estan codificados en 28 CFR Parte 36, Apéndice A ("ADAAG de 1991"). Los mas
recientes estandares de disefio ADA fueron publicado por primera vez en 2010 y se
codificaron en 28 CFR Parte 36, Subparte D (La ADAAG de 2010). Ambas normas
estan disponibles en www.ada.gov. Todas las construcciones nuevas y
modificaciones comenzadas el 15 de marzo de 2012 0 después deben cumplir con la
ADAAG de 2010.

21. La Parte Peticionaria cree que la Propiedad fue disefiada para ser ocupada por
primera vez después del 26 de enero de 1993. Ver 28 CFR § 36.401.

22. 1a Parte Peticionaria cree que la Propiedad esta ubicada en un lugar que fue
construido después del 26 de enero de 1993. Ver 28 CFR § 36.401.

23. La Parte Peticionaria cree que la Propiedad fue “alterada” luego del 26 de
enero de 1993. El término “alterada" o “alteraciones" incluye, pero no se limita a,
remodelacién, renovacién, rehabilitacién, restauracidn histérica, cambios o
reordenamiento en partes o elementos estructurales, cambios o reordenamiento en la
configuracién de paredes y cambios en los mostradores, mesas u objetos dentro de
la Propiedad.

24. En laalternativa, si la Propiedad no fue disefiada y construida para ser ocupada
por primera vez después de 26 de enero de 1993, la Propiedad es una instalacion
existente en cuyo caso hay una obligacién de eliminar barreras arquitectonicas que
afectan a las personas con discapacidad en la medida que la eliminacion sea
*facilmente alcanzable’. 42 USC § 12182 (b) (2). La ley ADA establece que, al

'

evaluar si la eliminacién de barreras es "facilmente alcanzable ", los factores a
considerar incluyen los" recursos “de la instalacién, 42 USC § 12181 (9) (b), que
incluye "los recursos financieros generales de cualquier empresa matriz o entidad ",

28 CFR § 36.104. Si la Parte Peticionada sostiene que no tiene los recursos

financieros a modo de defensa afirmativa para excusar su incumplimiento, la Parte

16
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 19 of 45

FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 17 de 30

Peticionaria no acepta dichos pretextos y se propone utilizar los mecanismos de
descubrimiento de prueba conforme a 28 C.F.R. § 36.104.

NO ELIMINAR LAS BARRERAS EN UNA INSTALACION EXISTENTE
25. La ADA prohibe especificamente no eliminar las barreras arquitectonicas en
instalaciones existentes cuando tal eliminacion es facilmente alcanzable. 42 USC $
12182 (b) (2) (A) (iv); 28 C.F.R. § 36.104.

26. Cuando una entidad puede demostrar que la eliminacién de una barrera no se
puede lograr facilmente, esa entidad tiene que procurar que los bienes, servicios,
privilegios y acomodos se hagan disponibles mediante mecanismos alternos, si estos
métodos son facilmente alcanzables. § 12182 (b) (2) (A) (v).

27. Aqui, la parte Peticionaria alega que la Parte Peticionada puede eliminar
facilmente las barreras arquitecténicas en la Propiedad sin mucha dificultad o gasto,
y que la Parte Peticionada viola la ley ADA al no eliminar esas barreras, cuando
facilmente podia y puede hacerlo.

28. En la alternativa, si no es "facilmente alcanzable" para la Parte Peticionada
eliminar las barreras arquitectOnicas, la Parte Peticionada violé la ADA al no hacer
disponibles sus servicios a través de métodos alternativos que fuesen ficilmente
alcanzables.

NO DISENAR Y CONSTRUIR
UNA INSTALACION ACCESIBLE

29. La Propiedad fue disefiada y construida (o ambos) después del 26 de enero de
1992 - activando los requisitos de acceso bajo el Titulo TI de la ADA y la
reglamentacién promulgada por el Departamento de Justicia de los Estados Unidos.
30. La Parte Peticionada violé la ley ADA al disefiar y construir (o ambos) la
Propiedad en una manera que no era facilmente accesible para el publico con
discapacidad fisica, incluida la Parte Peticionaria, cuando hacerlo era

estructuralmente practico.

17
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 20 of 45

FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 18 de 30

NO HACER ACCESIBLE UNA INSTALACION ALTERADA
31. La Parte Peticionaria cree, y por tanto alega afirmativamente, que la Propiedad
ha sido alterada (segtin el término “alteracion” es definido por §§ 202.1, §202.3,
202.4) después del 26 de enero de 1992. 28 CFR §36.403; 49 CFR §37.43.
32. La ADA también requiere que las instalaciones se alteren de forma tal que sea
facilmente accesible para las personas con discapacidad en la medida maxima
posible. 42 U.S.C. § 12183 (a) (2).
33. La Parte Peticionada alteré la Propiedad de una manera que violé la ADA y
que la hizo no facilmente accesible al publico con discapacidad fisica, incluyendo a
la Parte Peticionaria.

BARRERAS NO ESTRUCTURALES:
POLITICAS Y PROCEDIMIENTOS

34. La ley ADA también requiere hacer modificaciones razonables en las
politicas, practicas 0 procedimientos, cuando es necesario para dar igual acceso a los
servicios, bienes, privilegios o acomodos a las personas con discapacidades, a menos
que la entidad pueda demostrar que hacer tales modificaciones alterarian
fundamentalmente su naturaleza. 42 USC § 12182 (b) (2) (A) (i).
35. Aqui, la Parte Peticionada violé la ley ADA al no hacer modificaciones
razonables en sus politicas, practicas o procedimientos en la Propiedad, cuando estas
modificaciones son necesarias para permitir (sin alterar fundamentalmente la
naturaleza del lugar de acomodo publico) el igual acceso a los bienes, servicios,
instalaciones, o acomodos.
36. La Parte Peticionada alega que la falta de eliminacion de barreras ha sido a
sabiendas, voluntaria e intencional porque:

i. Las barreras descritas aqui son claramente visibles y tienden a ser

obvias incluso a un observador casual;

ii. La Parte Peticionada jamas ha reconocido que el cumplimiento de ADA

18
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 21 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Nim. 1 Pagina 19 de 30

no es un esfuerzo de una sola vez, sino una obligacién continua. Se han
negado a eliminar barreras o crear alternativas para dar acceso;

ili. La Parte Peticionada es titular, arrendador, arrendatario y/o operador de
la Propiedad, y como tal tiene control sobre las condiciones de la misma
dia a dia. La Parte Peticionada ha tenido los medios y la capacidad
financiera de hacer la rermediacién necesaria de las barreras de acceso,
pero eso nunca le ha interesado.

iv. Los lugares de acomodo publico tienen la obligacién de ser accesibles.
Existe una consecuencia si no lo hacen: se puede ser objeto de un
procedimiento civil, ya sea iniciado por el gobierno federal, estatal o
una persona privada. La Parte Peticionada decidié no ser proactiva y
para proporcionar acceso por iniciativa propia. La Parte Peticionada
asumié una actitud que se puede describir como "vamos a esperar, no
hagamos nada, resolvemos si pasa algo”. La ley ADA se firmo el 26 de
julio de 1990 por el entonces presidente George H.W. Bush luego de
que fuese aprobada mediante consenso bipartita. La Parte Peticionada
no tiene excusas para haber evadido sus obligaciones legales, y
tampoco el desconocimiento de la ley excusa sus consecuencias y
cumplimiento.

v. La Parte Peticionada ignora las experiencias de las personas con
discapacidades que no pueden comprar, realizar transacciones
comerciales personales, visitar al médico 0 recrearse como la mayoria
de las personas. Son muchos los lugares en todo Puerto Rico, como en
la Propiedad de la Parte Peticionada, donde se han ignorado los
requisitos razonables de la ley ADA. La ley ADA tiene la capacidad de
hacer la diferencia entre la participacion y la exclusién diaria.

vi. La Parte Peticionada también ignora sus propias experiencias en otros

19
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 22 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 20 de 30

lugares de acomodo publico. Esto es, la Parte Peticionada ha visto que
en otros lugares existen estacionamientos accesibles, bafios accesibles,
mostradores accesibles y muchos elementos mds en cumplimiento, por
lo que tenia y tiene conocimiento de cuales son los accesos que se deben
dar a las personas con discapacidades.

vii. La Parte Peticionada sabe que los permisos administrativos estatales y
municipales no equivalen a cumplimiento con las leyes de accesibilidad
aplicables. La Parte Peticionaria cree, y por tanto alguna, que algunos
de los permisos municipales y estatales que tiene la Parte Peticionada
para operar su lugar de acomodo ptiblico sefialan expresamente que el
permiso para operar el negocio no equivale a una certificacién de
cumplimiento con la ley ADA.

viii. Se cree, y por tanto se alega, que existen certificaciones de arquitectos,
ingenieros, contratistas, gestores y empleados de gobierno donde se
certificé de manera contraria a la realidad (potencialmente fraudulenta,
sujeto a investigacién y descubrimiento de prueba) que la propiedad
cumplia con la reglamentacién de la ley ADA con el propdsito de
disefiar, construir, alterar u operar la Propiedad en controversia en
violacién a la reglamentacién federal. La Parte Peticionada no puede
ampararse en actos impropios suyos o de terceros para justificar la
operacion continua de un lugar de acomodo ptiblico que viola la
reglamentacién federal aplicable.

ix. La Parte Peticionada no tiene obligaci6n de dar una notificacién por
escrito de la falta de accesibilidad. Ninguna otra ley de derechos civiles
permite que los comercios y lugares de acomodo ptblico discriminen
sin consecuencia hasta que las victimas de la discriminaci6n notifiquen

al negocio que se ha violado la ley. Si fuese un requisito dar

20
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 23 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 21 de 30

“notificacién" a la persona que viola derechos civiles, los lugares de
acomédo publico no serian proactivos en la eliminacién de las barreras
arquitectonicas. En su lugar, muchos asumirian una actitud de "mejor
espero y resuelvo si alguien dice y prueba que me dio aviso de lo que
es obvio que esta mal". La ADA no coloca el peso de actuar en las
personas con discapacidades que la ley busca proteger; el deber de ser
proactivo lo tiene el lugar de acomodo publico. Si fuese un requisito
dar avisos al establecimiento, el costo de dar el aviso y probar que se
dio el aviso va a recaer sobre la persona con discapacidades, quienes
usualmente ya tienen capacidad financiera limitada. Por ejemplo, un
aviso escrito por un lego probablemente resulte en una litigacién
extensiva y controversia de hecho sobre si ese aviso realmente se
entregé a una persona con autoridad (como si fuese un emplazamiento),
si se envi por correo a la direccién correcta (en un contexto donde
muchos comercios operan de manera informal y sin direcciones
postales) o controversias sobre si realmente se envid el escrito
(forzando al discapacitado a asumir el costo de envio de cartas por
correo certificado) o controversias interminables sobre si el aviso fue
suficiente, especifico o completo. Los discapacitados encuentran
multiples barreras diariamente o no van a lugares porque saben que no
son accesibles (contrario a una persona que no sufre accidentes de
transito todos los dias), de modo que los discapacitados, bajo el enfoque
de dar "avisos" tendrian que invertir mucho dinero en enviar carta por
correo certificado o entregar a la mano a persona con autoridad estos
avisos. Requerir avisos evitaria que el tribunal se concentre en la
sustancia del mandato federal, accesibilidad, y pondria escollos

procesales al ejercicio de los derechos.

21
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 24 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Nim. 1 Pagina 22 de 30

x. Establecer y administrar un negocio requiere cumplimiento de muchas
leyes y normas. Ese es el costo de hacer negocios. Quien decide operar
un lugar de acomodo publico, tiene que cumplir con las leyes aplicables
desde el dia uno. Actha de manera a sus propios actos quien decide
operar un lugar de acomodo publico que desde el dia uno excluye o
limita el acceso a las personas con discapacidades. Es impensable que
se busque retrasar (mediante requerir “avisos”) o eliminen las
consecuencias para las pequefias o grandes empresas que no paguen
impuestos o no cumplan con los cédigos de salubridad  y
seguridad. Violar los derechos de las personas con discapacidad no
debe tratarse de manera diferente. También es inaceptable que se
requiera cumplimiento a las "grandes" empresas y no a las medianas 0
pequefias (o viceversa) o que se requiera cumplimiento dependiente del
lugar de incorporacién de la compafita o dependiendo del onginen
nacional o raza de los duefios o accionista de la compafiia 0 empresa.

xi. Hay grandes esfuerzos federales para educar a los duefios de negocios
sobre sus obligaciones de la ADA, incluido el sitio web detallado del
Departamento de Justicia de los Estados Unidos sobre cumplimiento
con ADA (ada.gov), la linea directa del Departamento de Justicia,
materiales de asistencia técnica extensa del Departamento de Justicia y
los diez centros regionales ADA financiados por el gobierno federal
que proporcionan recursos a profundidad y capacitacion en todos los
estados ( adata.org ). Sin embargo, la Parte Peticionada no ha hecho
ningun esfuerzo significative y proactivo para cumplir con la ADA.

xii. A base del incumplimiento histérico y nivel de incumpluniento, se cree
que la Parte Peticionada jamas ha reconocido que los estandares de

aecesibilidad de ADA son extremadamente importantes. No son

22
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 25 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 23 de 30

detalles menores o reglas exigentes, sino mds bien, son esenciales para
garantizar la verdadera accesibilidad. Una puerta que es demasiado
estrecha puede ser la diferencia entre acceder a un negocio o no. Un
bafio con un espacio muy pequefio puede hacer la diferencia entre usar
o no un bafio. Dicho esto, es importante sefialar que para imponer
responsabilidad bajo la ley ADA, la barrera no necesita excluir
completamente a la Parte Peticionaria de entrar o usar la
instalacion; solo necesita inferferir con el disfrute pleno e igual de la
Parte Peticionaria. La ADAAG establece estandares  técnicos
requeridos para que haya un “disfrute pleno e igualitario". Por eso, si
una barrera viola el ADAAG y dicha barrera se relaciona con la
discapacidad de la Parte Peticionaria, el igual y completo acceso se ve
menoscabado, lo que constituye discriminacién bajo la ADA.

xiii. Se sabe gue las personas con discapacidad experimentan una pérdida
de dignidad, independencia, personalidad y orgullo asociados con la
segregacion y la falta de acceso a alojamientos publicos. Beyond the
Price Tag: An Economic Analysis of Title JU of the Americans with
Disabilities Act, 20 Kan. J. L.. & Pub. Pol’y 58, 76, 85 (Fall 2010). Las
barreras de acceso y la segregacion crean estigma social y socava los
sentimientos de autoestima e independencia de las personas con
discapacidad. Stacey Menzel Baker, Jonna Holland and Carol
Kaufman- Scarborough, How Consumers with Disabilities Perceive
“Welcome” in Retail Servicescapes: A Critical Incident Study, 23 J. of
Serv. Marketing 160, 167-168 (2007). Las barreras también causan que
las personas con discapacidad tengan una reaccién general negativa a
todo el entorno minorista, y experimentar miedo e incomodidad en ese

ambiente. Carol Kaufman-Scarborough, Reasonable Access for

23
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 26 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 24 de 30

Mobility-Disabled Persons is More Than Widening the Door, 75 J. of
Retailing 479, 483, 494 (1999). Véase ademas, The Routledge
Handbook of Designing Public Spaces for Young People: Processes.
Practices and Policies for Youth Inclusion (2020) (discutiendo el
concepto de acceso a una experiencia sustancialmente similar, mas alla
de! acceso fisico, desde una perspectiva cientifica); Moreno Llopis,
Beatriz. La arquitectura al servicio de la discapacidad funcional. Diss.
2020; Cruz, Vanessa Vianna, et al. "Accessibility barriers for people
with disabilities or reduced mobility: an integrative review." Research,
Society and Development 9.4 (2020): 168943053; Carol Kaufman-
Scarborough and Stacey Menzel Baker, Do People with Disabilities
Believe the ADA Has Served Their Consumer Interests?, 39 J. of
Consumer Aff. 1, 24 (Summer 2005); Baker, Stacey Menzel, Jonna
Holland, and Carol Kaufman-Scarborough. How consumers with
disabilities perceive “welcome” in retail servicescapes:_a_critical
incident study. Journal of Services Marketing (2007); Realm, Public.
Experiential Accessibility. La inaccesibilidad en la web también
constituye también unos de los grandes retos modernos. Cohen, Alex
H., Jorge E. Fresneda, and Rolph E. Anderson. What Retailers Need To
Understand About Website Inaccessibility And Disabied Consumers:
Challenges And Opportunities. Journal of Consumer Affairs.

xiv. La Parte Peticionaria rechaza con vehemencia argumentos de que hacer
valer la ley ADA de manera privada es ilegitima. La ley debe cumplirse
independientemente que el lugar de acomodo ptblico sea una entidad
pequefia, mediana o grande. La Ley ADA no permite discriminar a unos
si y a otros no. La prohibicion de discriminen es absoluta y aplica a

todos por igual. No se hace distincién por origen social, nacional,

24
 

Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 27 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 25 de 30

ciudadania o residencia legal de quien opera un lugar de acomodo
publico, sea una persona natural o juridica. Cumplir con los estandares
de accesibilidad fisica de la ADA requiere que los duefios de negocios
tomen medidas proactivas y, a menudo, incurrir en
costos. Desafortunadamente, en este caso, la ley ni la posibilidad de ser
objeto de una accién civil (de parte del gobierno o privada) fue
suficiente incentivo para que se diera un cumplimiento voluntario. La
ADA no fue suficiente para convencer a la Parte Peticionada a cumplir
con la ley y el objetivo de esta Peticién es procurar que finalmente se
cumpla el mandato de ley.
SEGUNDA CAUSA DE ACCION
REHABILITATION ACT DE 1973
(Seccién 504, 29 U.S.C. § 701 et seq.)
37.Se incorporan todos los parrafos anteriores por referencia.
38.La Seccién 504 dispone: "No otherwise qualified individual with a disability
in the United States .. . shall, solely by reason of her or his disability, be
excluded from the participation in, be denied the benefits of, or be subjected
to discrimination under any program or activity receiving Federal financial
assistance... ." 29 U.S.C. § 794(a).
39.La Parte Peticionaria es una persona protegida por la Seccién 504 ya que es
una persona con una discapacidad, segun.
40.La Parte Peticionaria es una persona elegible para recibir los beneficios y
servicios que se hacen disponibles al publico en la Propiedad.
41.EL CARES Act autoriza a la Small Business Administration (SBA) a proveer
asistencia econémica temporera a organizaciones elegibles. Especificamente,
la Seccién 1102 del CARES Act establecié el programa conocido como
Paycheck Protection Program (PPP), que amplié la autoridad de SBA para

garantizar prestamos bajo la seccién 7(a) del Small Business Act. La Seccion

25
Case 3:BARRAIQYPSREG OSS BERRI ROBSIP AEP HHT2/ FES BAG ECS of 45

1110 del CARES Act amplié a su vez la autoridad de SBA para distribuir
prestamos conocidos como Injury Disaster Loans (EIDL) bajo la Seccién
7(b)\(2) del Small Business Act. En resumen, esto significa que se pueden
tomar un préstamo que luego no se tiene que repagar.

42.Por supuesto, el recibo directo de fondos federales supone unas obligaciones
para los beneficiarios. Por ejemplos, multiples leyes de derechos civiles
imponen obligaciones a las personas que reciben fondos federales. Entre ellas,
el Titulo VI de la Ley de Derechos Civiles de 1964 y, en lo aqui relevante, la
Seccién 504 del Rehabilitation Act, que prohibe el discrimen por razén de
discapacidad. De igual manera, la reglamentacién de la SBA también le
prohibe a entidades que reciben fondos federales discriminar a base de ciertas
categorias protegidas, incluyendo “handicap” o impedimento. 13 C.F.R.
Seccién 112 que implementa el titulo VI; 13 C.F.R. Seccién 117, que
implementa la Age Discrimination Act; of 13 C.F.R. Seccién 113, Subparte
A. Por mandato reglamentario, las entidades que reciben fondos federales
tiene una obligacién de mantener records y producir reportes de cumplimiento
con estos requisitos cuando ello sea solicitado; deben también permitir el
acceso a estos records y a las facilidades. Las personas también pueden hacer
querellas con la SBA, y si la investigacion tefleja incumplimiento con los
requerimientos aplicables, la SBA puede suspender los beneficios, acelerar el
repago de la deuda o requerir la devolucion de los fondos federales.

43.La Seccién 504 dispone: "No otherwise qualified individual with a disability
in the United States . . . shall, solely by reason of her or his disability, be
excluded from the participation in, be denied the benefits of, or be subjected
to discrimination under any program or activity receiving Federal financial
assistance... ." 29 U.S.C. § 794(a).

44 La Parte Demandante es una persona protegida por la Seccion 504 ya que es

26
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 29 of 45

FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 27 de 30

una persona sustancialmente limitada en su capacidad de movimiento al
presente y también para eso del 29 de julio de 2020 y para eso del 21 de enero
de 2020.

45.La Parte Demandante es una persona elegible para recibir los beneficios y
servicios que se hacen disponibles al publico en la Propiedad.

46. Durante el pasado afio, y al presente, la Parte Demandada y la Propiedad
recibié fondos federales como parte de sus programas y actividades. Estos
fondos federales, entre otros, a base de los fondos del CARES Act y el PPP
antes discutidos. Se cree, y sera objeto de descubrimiento de prueba, que
también se han recibido fondos federales de otras fuentes y programas
federales.

47.Durante los pasados cuatro afios, y también durante el pasado pasado afio, la
Parte Peticionada y la Propiedad, operé un programa o actividad cubierto por
la Rehabilitation Act y también recibid fondos federales como parte de sus
programas y actividades.

48.La conducta de la Parte Peticionada descrita en esta alegacién violdé los
derechos de la Parte Peticionaria bajo la Rehabilitation Act al excluit a la Parte
Demandante o negarle beneficios solamente por raz6n de su discapacidad.

49.La conducta de la Parte Peticionada demuestra una indiferencia deliberada
hacia los derechos de la Parte Demandante porque la Parte Demandada sabia
o debia saber de sus obligaciones legales bajo la legislacién federal, mas
ignoré las misma de manera consciente.

50.La Parte Peticionaria sufrié angustia emocional y dafios debido a la violacién
de la Rehabilitation Act por parte de la Parte Demandada.

$1.De conformidad con la Seccién 505 de la Rehabilitation Act, la Parte
Demandante tienen derecho a una compensacion por sus dafios, costas, gastos

de litigio y honorarios de abogado.

27
Case SFAROAVQYIGARG 0319/2074 R9-REBS1P™ EMsepe tans | PPIs AR ee SB of 45

52.Conforme a lo resulto por el Tribunal Supremo de los Estados Unidos en
Usuegbunam v. Preczewski, 592 US. ___ (2021), 2021 WL 850106 (March
8, 2021),* se solicita la imposicién de dafios nominales bajo la ADA y la
Rehabilitation Act. En Uzuegbunam, se le prohibié a un estudiante predicar
en el campus de la Universidad de Georgia cuando este era estudiante. En una
decision de 8-1 en Uzueghunam, el Tribunal Supremo de los Estados Unidos
concluyé que Chike Uzuegbunam podia reclamar dafios nominales al Georgia
Gwinnett College, atin cuando la untversidad cambid su politica
discriminatoria en respuesta a la accién civil incoada por este. El juez
Clarence Thomas fue el autor de la opinion mayoritaria y los jueces Samuel
Alito, Stephen Breyer, Amy Coney Barrett, Neil Gorsuch, Elena Kagan, Brett
Kavanaugh y Sonia Sotomayor también se unieron a la opinién mayoritaria,
que puso fin a la practica de “tactical mootness" en el contexto de las causas
de accion federal. Esta practica consiste en alegar que una violacién de
derechos se ha tornado académica con el fin luego solicitar la desestimacién
de la totalidad de la demanda. Si bien un reclamo de interdicto puede tornarse
académico si se cumplen todos los requisitos de la doctrina y sus excepciones,
el reclamo de todas maneras puede quedarse vivo mediante un reclamo de
dafios nominales. Los dafios nominales representan una victoria concreta para
el reclamante y sirven ademas como base para determinar quien es la parte
prevaleciente en el procedimiento civil. En este caso, se solicita la imposicion
de dafios nominales bajo la (i) ADA y (ii) bajo la Rehabilitation Act.

REMEDIO
POR TODO LO CUAL, la Parte Peticionaria muy respetuosamente solicita los

siguientes remedios legales:

2 Ver https:/Avww.supremecourt.eov/opinions/20pdt/ 19-968 8nj9.pdi

28
Case 3: Cibo oN (Oisasb 03/0 Docu 21 Wee 154 ot EE MDE 212. ikea Gerab of 45

A. Una sentencia declaratoria disponiendo que la parte Peticionada ha violado
los requisitos de la Rehabilitation Act de 1973 y el Titulo II de la ADA y la
reglamentacién de implementaci6n relevante de la ADA; y que la Propiedad
no es completamente accesible y utilizable de manera independiente para
personas con movilidad limitada como la Parte Peticionaria:

B. Un interdicto estatuario permanente de conformidad con 42 USC § 12188 (a)
(2) y 28 CFR § 36.504 (a) que ordene a la Parte Peticionada a que tome todos
los pasos necesarios para eliminar las barreras arquitecténicas descritas
anteriormente y para que sus instalaciones cumplan con los requisitos
establecidos en la ADA y sus reglamentos de implementaciOn, para que sus
instalaciones sean totalmente accesibles a, y de forma independiente, por
personas con movilidad limitada, y que ademas ordene que el tribunal retendra
jurisdiccion por un periodo para supervisar que la Parte Peticionada cumpla
con los requisitos relevantes de la ADA y para asegurarse de que la Parte
Peticionada haya adoptado y siga una politica institucional que de hecho haga
que la Parte Peticionada permanezca totalmente en cumplimiento con la ley;

C. En caso de que la Parte Peticionada continde su condici6n discriminatoria, se
solicita de conformidad con 42 USC § 12188 (a) (2) y 28 CFR § 36.504 que
se ordene el cierre y clausura de la Propiedad como medida para detener la
condicion discriminatoria hasta tanto la Parte Peticionada haya acreditado de
manera fehaciente a satisfaccién del tribunal que se ha eliminado el discrimen,;

D. Dafios compensatorios al amparo de la Rehabilitation Act.

E. Dafios nominales al amparo de la Rehabilitation Act y la ADA, segiin resulto

Uzuegbunam v. Preczewski, 592 U.S. __ (2021);

pow
x

? Pago de los costos de la accién y gastos de litigio, de conformidad con 42
USC § 12205;

G. Pago de honorarios razonables de abogados no bajo las Reglas de

29
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 32 of 45

FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 30 de 30

Procedimiento Civil de Puerto Rico, sino de conformidad con lo dispuesto en
42 U.S.C. § 12205 y 28 CFR § 36,505 y su jurisprudencia vinculante
interpretativa y;
H. La provision de cualquier otro remedio que sea justo y propio.
SOMETIDO RESPETUOSAMENTE.

Hoy 3 de mayo de 2021

tiJosé Carlos Vélez Colon

LIC. JOSE CARLOS VELEZ COLON
R.ULA. NUM.: 18913
JVELEZ@VELEZLAWGROUP.COM

421 AVE MUNOZ RIVERA #205
SAN JUAN, PR 00918

TEL.: (787) 599-9003
FAX: N/A

Abogado de la Parte Peticionaria

30
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 33 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 1 de 7

ANEJO A

El Anejo A es una alegacién suplementaria que es producto de evidencias
recogidas por el sefior Faustino Betancourt en su ultima visita al lugar el dia 24
de abril de 2021.

Las imagenes que se presentan a continuacion constatan el estado hist6rico de
las instalaciones de McDonald's (Arcos Dorados Puerto Rico LLC).

Cada imagen tiene al pie una referencia a la direccién aproximada de la acera,
sus coordenadas aproximadas, una descripcién de lo que muestra la imagen, asi
como una descripcién sobre porque estas condiciones constituyen barreras
arquitectonicas.

Cada una de las aceras aqui sefialadas esta en controversia.

Las imagenes son a su vez una muestra representativa del estado en el que se
encuentran las instalaciones de McDonald's (Arcos Dorados Puerto Rico LLC).

En este procedimiento civil, estan en controversia las instalaciones de
McDonald's (Arcos Dorados Puerto Rico LLC), que tienen una configuracion
inconsistente con el derecho aplicable.
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 34 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 2 de 7

 

 

 

 

DIRECCION: Luquillo, 00773, Puerto Rico

COORDENADAS: 18.37740464848509, -
65.71994020256534

DECRIPCION: En la imagen arriba se puede verificar

que los espacios adyacentes al
parqueadero para personas en
condicion de discapacidad contiene
escalones o barreras que dificultan el
acceso.

BARRERAS Estas condiciones dificultarian la
ambulacién de una persona que
utilice silla de rueda, andador, baston
o que tenga dificultad de movilidad.
Esto ya que la superficie es inestable,
poco firme, potencialmente resbalosa
y su tamafio menor al minimo
permitido dificulta la movilidad.

 

 

 

 

 
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 35 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 3 de 7

 

 

 

 

DIRECCION: Luquillo, 00773, Puerto Rico

COORDENADAS: 18.37740464848509, -
65.71994020256534

DECRIPCION: En la imagen arriba se puede verificar

que la ruta de acceso desde el
parqueadero no tiene el espacio
requerido por la norma aplicable.

BARRERAS Estas condiciones dificultarian la
ambulacion de una persona que
utilice silla de rueda, andador, bast6n
0 que tenga dificultad de movilidad.
Esto ya que la superficie es inestable,
poco firme, potencialmente resbalosa
y su tamafio menor al minimo
permitido dificulta la movilidad.

 

 

 

 

 
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 36 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 4 de 7

 

 

DIRECCION: Luquillo, 00773, Puerto Rico

 

COORDENADAS: 18.37740464848509, -
65.71994020256534

 

DECRIPCION: En la imagen arriba se puede verificar
que la puerta de entrada al bafio esta
equipada con partes que no se pueden
operar con una mano y/o requieren
apretar, pellizcar o torsidn de la
mufieca.

BARRERAS Estas condiciones dificultarian la
ambulacién de una persona que
utilice silla de rueda, andador, baston
© que tenga dificultad de movilidad.
Esto ya que la superficie es inestable,
poco firme, potencialmente resbalosa
y su tamafio menor al minimo
permitido dificulta la movilidad.

 

 

 

 

 
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 37 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 5 de 7

 

 

 

 

DIRECCION: Luquillo, 00773, Puerto Rico

COORDENADAS: 18.37740464848509, -
65.71994020256534

DECRIPCION: En la imagen arriba se puede verificar

un bafio para una persona a la vez,
y la puerta abre hacia adentro del
cuarto, pero el area adyacente al
inodoro no tiene el espacio de 30" x
48" adyacente a la puerta.

 

BARRERAS Estas condiciones dificultarian la
ambulacién de una persona que
utilice silla de rueda, andador, baston
o que tenga dificultad de movilidad.
Esto ya que la superficie es inestable,
poco firme, potencialmente resbalosa
y su tamafio menor al minimo
permitido dificulta la movilidad.

 

 

 

 
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 38 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 6 de 7

 

 

 

 

 

DIRECCIO Luquillo, 00773, Puerto Rico

COORDENADAS: 18.37740464848509, -
65.71994020256534

DECRIPCION: En Ja imagen arriba se puede verificar

que en cuanto al inodoro, el espacio
alrededor de este es sustancialmente
inconsistente con la reglamentacién
aplicable, ademas que la altura del
inodoro medida desde la superficie es
sustancialmente inconsistente con la
reglamentacion aplicable

 

BARRERAS Estas condiciones dificultarian la
ambulacién de una persona que
utilice silla de rueda, andador, baston
o gue tenga dificultad de movilidad.
Esto ya que la superficie es inestable,
poco firme, potencialmente resbalosa
y su tamafio menor al minimo
permitido dificulta la movilidad.

 

 

 

 
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 39 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 7 de 7

 

 

 

DIRECCION: Luquillo, 00773, Puerto Rico
COORDENADAS: 18.37740464848509, -
65.71994020256534

 

 

DECRIPCION:

En la imagen arriba se puede verificar
que en cuanto al area del inodoro, la
configuracin existente en la pared al
lado y detras del inodoro es
sustancialmente inconsistente con la
reglamentacion aplicable.

 

BARRERAS

 

 

Estas condiciones dificultarian la
ambulacién de una persona que
utilice silla de rueda, andador, bastén
o que tenga dificultad de movilidad.
Esto ya que la superficie es inestable,
poco firme, potencialmente resbalosa
y su tamafio menor al mimimo
permitido dificulta la movilidad.

 

 
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 40 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 1 de 6

ANEJO B

El Anejo B es una alegacién suplementaria que es producto de una
investigacién conforme a la Regla 9.1 de las Reglas de Procedimiento Civil de
Puerto Rico, la cual impone un deber de investigacién razonable a todos los
abogados.

Las imagenes que se presentan a continuacién constatan el estado histérico de
las instalaciones de McDonald's (Arcos Dorados Puerto Rico LLC).

Cada imagen tiene al pie una referencia a la direccion aproximada de la acera,
sus coordenadas aproximadas, una descripcién de lo que muestra la imagen, asi
cémo una descripcién sobre porque estas condiciones constituyen barreras
arquitectonicas.

Cada una de las aceras aqui sefialadas esta en controversia.

Las imagenes son a su vez una muestra representativa del estado en el que se
encuentran las instalaciones de McDonald's (Arcos Dorados Puerto Rico LLC).

En este procedimiento civil, estan en controversia las instalaciones de
McDonald's (Arcos Dorados Puerto Rico LLC), que tienen una configuracion
inconsistente con el derecho aplicable.
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 41 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Nam. 1 Pagina 2 de 6

   

 

DIRECCION: Luquillo, 00773, Puerto Rico

 

 

COORDENADAS: 18.37740464848509, -
65.71994020256534
DECRIPCION: En la imagen arriba se puede verificar

que hay mostradores donde se espera
que la persona alcance por iniciativa
propia (self-service) _ materiales,
objetos o bienes que estan disponibles
para todas las personas, pero esos
materiales, objetos o bienes estan
fuera de aleance ya que estan
ubicados a mds de 48" del suelo y el
mostrador es sustancialmente
incompatible con los requisitos de la
reglamentacion aplicable.
BARRERAS Estas condiciones dificultarian la
ambulacién de una persona que
utilice silla de rueda, andador, bastén
© que tenga dificultad de movilidad.
Esto ya que la superficie es inestable,
poco firme, potencialmente resbalosa
y su tamafio menor al minimo
permitido dificulta la movilidad.

 

 

 

 

 
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 42 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 3 de 6

 

 

DIRECCION: Luquillo, 00773, Puerto Rico

 

COORDENADAS: 18.37740464848509, -
65.71994020256534

 

DECRIPCION: Existe un area de espera donde las
personas se sientan, pero no existe un
espacio designado para que las
personas con discapacidades se
puedan integrar adecuadamente de
manera sustancialmente inconsistente
con la reglamentacién aplicable.

BARRERAS Estas condiciones dificultarian la
ambulacién de una persona que
utilice silla de rueda, andador, bastén
o que tenga dificultad de movilidad.
Esto ya que la superficie es inestable,
poco firme, potencialmente resbalosa
y su tamafio menor al minimo
permitido dificulta la movilidad.

 

 

 

 

 
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 43 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 4 de 6

 

 

 

 

DIRECCION: Luquillo, 00773, Puerto Rico

COORDENADAS: 18.37740464848509, -
65.71994020256534

DECRIPCION: En la imagen arriba se puede verificar

que existe una fila de pago y
mostrador (“checkout aisle" [FILA
DE PAGO - CATEROS]), pero las
dimensiones y  espacios son
sustancialmente inconsistentes con la
reglamentacién aplicable.
BARRERAS Estas condiciones dificultarian la
ambulacién de una persona que
utilice silla de rueda, andador, baston
© que tenga dificultad de movilidad.
Esto ya que la superficie es inestable,
poco firme, potencialmente resbalosa
y su tamafio menor al minimo
permitido dificulta la movilidad.

 

 

 

 

 
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 44 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 5 de 6

 

 

 

DIRECCION: Luquillo, 00773, Puerto Rico

 

 

COORDENADAS: 18.37740464848509, -
65.71994020256534
DECRIPCION: En la imagen arriba se puede verificar

que hay mostradores de ventas y
servicios, pero la configuracién y
dimensiones son  sustancialmente
inconsistentes con la reglamentacién
aplicable.

 

BARRERAS Estas condiciones dificultarian la
ambulacion de una persona que
utilice silla de rueda, andador, bastén
© que tenga dificultad de movilidad.
Esto ya que la superficie es inestable,
poco firme, potencialmente resbalosa
y su tamafio menor al minimo
permitido dificulta la movilidad.

 

 

 

 
Case 3:21-cv-01311 Document 1-1 Filed 07/02/21 Page 45 of 45
FA2021CV00326 03/05/2021 09:56:33 pm Entrada Num. 1 Pagina 6 de 6

   

 

DIRECCION: Luquillo, 00773, Puerto Rico

 

COORDENADAS: 18.37740464848509, -
65.71994020256534

 

DECRIPCION: En la imagen arriba se puede verificar
que en cuanto a estacionamientos, no
hay el numero requerido de
estacionamientos accesibles, ademas
que los espacios adyacentes a los
estacionamientos no conectan con
una ruta accesible.

 

BARRERAS Estas condiciones dificultarian Ja
ambulacion de una persona que
utilice silla de rueda, andador, bastén
© que tenga dificultad de movilidad.
Esto ya que la superficie es inestable,
poco firme, potencialmente resbalosa
y su tamafio menor al minimo
permitido dificulta la movilidad.

 

 

 

 
